           Case 2:18-cv-00248-LSC Document 141 Filed 01/04/21 Page 1 of 5                  FILED
                                                                                  2021 Jan-04 PM 02:40
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

     LARRY COLEMAN, et al.,               )
            Plaintiffs,                   )
                                          )
      v.                                  )                2:18-cv-00248-LSC
     MORRIS-SHEA BRIDGE                   )
     COMPANY, INC., et al.,               )
                                          )
            Defendants.                   )

                          MEMORANDUM OF OPINION AND ORDER

I.     INTRODUCTION

       Plaintiffs Larry Coleman (“Larry”), Chester Coleman (“Chester”), and

Freddie Seltzer (“Freddie”) (collectively, “Plaintiffs”), three African-American

brothers, brought this action against their former employer, Morris-Shea Bridge

Company (“MSB”), and the President of MSB, Richard J. Shea, Jr. (“Shea”)

(collectively, “Defendants”). Plaintiffs brought one claim for unpaid overtime

wages under the Fair Labor Standards Act of 1938, 29 U.S.C. § 201 et seq.

(“FLSA”); race discrimination claims and hostile work environment claims under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”) and

42 U.S.C. § 1981; and age discrimination claims under the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq. (“ADEA”).
                                     Page 1 of 5
       Case 2:18-cv-00248-LSC Document 141 Filed 01/04/21 Page 2 of 5




      On November 23, 2020, the Court denied Defendants’ Motion for Summary

Judgment as to Larry’s FLSA claim and granted Defendants’ motion as to all other

claims. (See doc. 123.) Before the Court is Plaintiffs’ Motion to Reconsider the

Court’s Order (doc. 132). For the reasons stated below, Plaintiffs’ motion is due to

be denied.


II.   DISCUSSION


      Plaintiffs argue that the Court improperly weighed evidence in the light most

favorable to Defendants instead of in the light most favorable to Plaintiffs, as the

nonmoving party. Plaintiffs also argue that the Court resolved alleged issues of

disputed fact in favor of Defendants. The Court will briefly address Plaintiffs’

allegations below.

      First, Plaintiffs assert that the Court erred by granting summary judgment in

favor of MSB on Larry’s race and age discrimination claims concerning his alleged

termination. Plaintiffs argue that the Court ignored Plaintiffs’ evidence of pretext.

However, relative to Larry’s race discrimination claims, the Court found that Larry

failed to establish a prima facie case of discrimination (see doc. 123 at 36–39);

therefore, Plaintiffs’ arguments concerning pretext are irrelevant.

      Under the McDonnell Douglas burden-shifting framework, the aggrieved

employee creates a presumption of unlawful discrimination by first establishing a
                                     Page 2 of 5
        Case 2:18-cv-00248-LSC Document 141 Filed 01/04/21 Page 3 of 5




prima facie case of discrimination. See Lewis v. City of Union City, 918 F.3d 1213,

1220–21 (11th Cir. 2019) (en banc). Using this framework, “the plaintiff bears the

initial burden of establishing a prima facie case of discrimination.” Id. at 1220. Only

after the plaintiff establishes a prima facie case does the burden then shift to the

defendant “to articulate a legitimate, nondiscriminatory reason for its actions.” Id.

at 1221 (citing Burdine, 450 U.S. at 253). Then, if the employer proffers a legitimate,

nondiscriminatory reason, the burden returns to the plaintiff to prove that the

employer’s reason is a pretext for unlawful discrimination. Crawford v. Carroll, 529

F.3d 961, 976 (11th Cir. 2008).

      Here, the Court correctly reasoned that Larry failed to establish a prima facie

case of race discrimination. Thus, Defendants had no burden to provide a legitimate,

nondiscriminatory reason for their actions. Because the burden never shifts to

Defendants, it likewise does not shift back to Plaintiffs to demonstrate pretext.

Plaintiffs’ allegations that the Court ignored evidence of pretext disregards the fact

that Plaintiffs did not establish a prima facie case of discrimination. Although the

Court reasoned that Plaintiffs had also failed to demonstrate pretext, the fact that

Plaintiffs did not establish a prima facie case of discrimination is determinative.

      As to Plaintiffs’ allegations that the Court ignored evidence of pretext relative

to Larry’s age discrimination claim, that is not the case. As the Court explained in


                                      Page 3 of 5
         Case 2:18-cv-00248-LSC Document 141 Filed 01/04/21 Page 4 of 5




its Opinion, Plaintiffs incorporated by reference their pretext argument for their race

discrimination claims. They did not make an argument for pretext regarding their

age discrimination claims. The burden of persuasion remains on Plaintiffs to

demonstrate that their age was the “but-for” cause of their termination. See Sims v.

MVM, Inc., 704 F.3d 1327, 1332 (11th Cir. 2013) (citing Gross v. FBL Fin. Servs., Inc.,

557 U.S. 167, 176 (2009)). Accordingly, Plaintiffs did not meet their burden at

summary judgment by incorporating by reference a pretext argument focusing on

race.

        The Court thoroughly considered Plaintiffs’ remaining arguments regarding

evidentiary and legal conclusions. The Court explained its reasoning in its Opinion,

and nothing Plaintiffs argue in their motion changes the Court’s conclusions. It is

worth noting that Plaintiffs cite to evidentiary material in their motion that was not

cited to in their initial response brief. 1 To the extent that this is the case, the Court

does not consider evidentiary material presented in their Motion to Reconsider that


1       For example, Plaintiffs now cite to Larry’s EEOC charge to support their proposition that
his declaration did not contradict his deposition testimony without explanation. (Doc. 132 at 15.)
This citation was not included in Plaintiffs’ brief to support their assertion that Larry was
“required” to work alongside his crew (see doc. 112 at 6 n. 76, 15 n. 194, 58 n. 397, & 59 n. 399),
nor was it included in their response to Defendants’ Motion to Strike (see doc. 121 at 5–7). The
Court is not required to identify unreferenced evidence supporting a party’s position. As such,
review is limited to exhibits and specific portions of the exhibits specifically cited by the parties.
See Chavez v. Sec’y, Fla. Dep’t of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011) (“[D]istrict court
judges are not required to ferret out delectable facts buried in a massive record . . . .”). Thus, the
Court did not consider Larry’s EEOC charge when it granted in part Defendants’ Motion to Strike
(see doc. 123 at 20), and the Court does not consider it now.
                                            Page 4 of 5
        Case 2:18-cv-00248-LSC Document 141 Filed 01/04/21 Page 5 of 5




was available at the time they filed their brief but was not included in their arguments

or citations. Considering all of Plaintiffs’ arguments, the Court reaches the same

conclusions as in its Memorandum of Opinion. Accordingly, Plaintiffs’ Motion to

Reconsider (doc. 132) is due to be denied.


III.   CONCLUSION


       For the reasons stated above, Plaintiffs’ Motion to Reconsider is hereby

DENIED.


       DONE and ORDERED on January 4, 2021.


                                               _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                 202892




                                      Page 5 of 5
